Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-22-00075-CV

                             WITTY YETI, LLC, and John Doe,
                                      Appellant

                                               v.

                                     Janelle PLUMMER,
                                           Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CI17456
                       Honorable Mary Lou Alvarez, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s order overruling
appellant Witty Yeti, LLC’s special appearance is REVERSED and judgment is RENDERED
dismissing appellee Janelle Plummer’s lawsuit against appellant Witty Yeti, LLC for lack of
personal jurisdiction. Further, appellee Janelle Plummer’s motion to dismiss for lack of
jurisdiction is DENIED.

        We ORDER that appellant Witty Yeti, LLC shall recover from appellee Janelle Plummer
the costs incurred in this court.

       SIGNED August 3, 2022.


                                                _____________________________
                                                Rebeca C. Martinez, Chief Justice